Exhibit 10.7

 

 

 

 

 

PURCHASE AND SALE CONTRACT

 

 

 

BETWEEN

 

 

 

HCW PENSION REAL ESTATE FUND LIMITED PARTNERSHIP,

a Massachusetts limited partnership

 

 

 

 

AS SELLER

 

 

 

 

 

 

AND

 

 

 

 

CAPSTONE DEVELOPMENT CORP.,

an Alabama corporation

 

 

 

AS PURCHASER

 

 

 

 

LEWIS PARK APARTMENTS

 


ARTICLE I

DEFINED TERMS

1

ARTICLE II

PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT

1

 

2.1

Purchase and Sale

1

 

2.2

Purchase Price and Deposit

1

 

2.3

Escrow Provisions Regarding Deposit

2

ARTICLE III

FEASIBILITY PERIOD

3

 

3.1

Feasibility Period

3

 

3.2

Expiration of Feasibility Period

3

 

3.3

Conduct of Investigation

3

 

3.4

Purchaser Indemnification

4

 

3.5

Property Materials

4

 

3.6

Property Contracts

5

ARTICLE IV

TITLE

6

 

4.1

Title Documents

6

 

4.2

Survey

6

 

4.3

Objection and Response Process

6

 

4.4

Permitted Exceptions

7

 

4.5

Existing Deed of Trust

7

 

4.6

Subsequently Disclosed Exceptions

7

 

4.7

Purchaser Financing

8

ARTICLE V

CLOSING

8

 

5.1

Closing Date

8

 

5.2

Seller Closing Deliveries

8

 

5.3

Purchaser Closing Deliveries

9

 

5.4

Closing Prorations and Adjustments

10

 

5.5

Post Closing Adjustments

13

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF SELLER AND

 

 

PURCHASER

13

 

6.1

Seller’s Representations

13

 

6.2

AS-IS

14

 

6.3

Survival of Seller’s Representations

15

 

6.4

Definition of Seller’s Knowledge

15

 

6.5

Representations and Warranties of Purchaser

16

ARTICLE VII

OPERATION OF THE PROPERTY

17

 

7.1

Leases and Property Contracts

17

 

7.2

General Operation of Property

17

 

7.3

Liens

17

 

7.4

Tax Appeals

17

ARTICLE VIII

CONDITIONS PRECEDENT TO CLOSING

18

 

8.1

Purchaser’s Conditions to Closing

18

 

8.2

Seller’s Conditions to Closing

18


ARTICLE IX

BROKERAGE

19

 

9.1

Indemnity

19

 

9.2

Broker Commission

19

ARTICLE X

DEFAULTS AND REMEDIES

20

 

10.1

Purchaser Default

20

 

10.2

Seller Default

20

ARTICLE XI

RISK OF LOSS OR CASUALTY

21

 

11.1

Major Damage

21

 

11.2

Minor Damage

21

 

11.3

Closing

21

 

11.4

Repairs

22

ARTICLE XII

EMINENT DOMAIN

22

 

12.1

Eminent Domain

22

ARTICLE XIII

MISCELLANEOUS

22

 

13.1

Binding Effect of Contract

22

 

13.2

Exhibits and Schedules

23

 

13.3

Assignability

23

 

13.4

Captions

23

 

13.5

Number and Gender of Words

23

 

13.6

Notices

23

 

13.7

Governing Law and Venue

25

 

13.8

Entire Agreement

26

 

13.9

Amendments

26

 

13.10

Severability

26

 

13.11

Multiple Counterparts/Facsimile Signatures

26

 

13.12

Construction

26

 

13.13

Confidentiality

26

 

13.14

Time of the Essence

26

 

13.15

Waiver

27

 

13.16

Attorneys’ Fees

27

 

13.17

Time Zone/Time Periods

27

 

13.18

1031 Exchange

27

 

13.19

No Personal Liability of Officers, Trustees or Directors

27

 

13.20

ADA Disclosure

28

 

13.21

No Recording

28

 

13.22

Relationship of Parties

28

 

13.23

AIMCO Marks

28

 

13.24

Non-Solicitation of Employees

28

 

13.25

Survival

28

 

13.26

Multiple Purchasers

29

 

13.27

WAIVER OF JURY TRIAL

29

29


ARTICLE XIV

LEAD-BASED PAINT DISCLOSURE

29

 

14.1

Disclosure

29

 

14.2

Consent Agreement

29

 

 

 

 


EXHIBITS AND SCHEDULES

 

EXHIBITS

 

Exhibit A          Legal Description

Exhibit B          Form of Special Warranty Deed

Exhibit C          Form of Bill of Sale

Exhibit D          Form of General Assignment and Assumption

Exhibit E           Form of Assignment and Assumption of Leases and Security
Deposits

Exhibit F           Form of Notice to Vendor regarding Termination of Contract

Exhibit G          Form of Tenant Notification

Exhibit H          Form of Lead Paint Disclosure

 

 

SCHEDULES

 

Schedule 1       Defined Terms

Schedule 3.5    List of Materials

 

 


PURCHASE AND SALE CONTRACT

 

THIS PURCHASE AND SALE CONTRACT (this “Contract”) is entered into as of the 13th
day of September, 2011 (the “Effective Date”), by and between HCW Pension Real
Estate Fund Limited Partnership, a Massachusetts limited partnership, having an
address at 4582 South Ulster Street Parkway, Suite 1100, Denver, Colorado 80237
(“Seller”), and CAPSTONE DEVELOPMENT CORP., an Alabama corporation, having a
principal address at 431 Office Park Drive, Birmingham, Alabama 35223
(“Purchaser”).

            NOW, THEREFORE, in consideration of mutual covenants set forth
herein, Seller and Purchaser hereby agree as follows:

RECITALS

 

A.        Seller owns the real estate located in Jackson County, Illinois as
more particularly described in Exhibit A attached hereto and made a part hereof,
and the improvements thereon, commonly known as LEWIS PARK APARTMENTS.

B.         Purchaser desires to purchase, and Seller desires to sell, such land,
improvements and certain associated property, on the terms and conditions set
forth below.

Article I
DEFINED TERMS

Unless otherwise defined herein, any term with its initial letter capitalized in
this Contract shall have the meaning set forth in Schedule 1 attached hereto and
made a part hereof.

Article II
PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT

2.1       Purchase and Sale. 

Seller agrees to sell and convey the Property to Purchaser and Purchaser agrees
to purchase the Property from Seller, all in accordance with the terms and
conditions set forth in this Contract.

2.2       Purchase Price and Deposit.  

The total purchase price (“Purchase Price”) for the Property shall be an amount
equal to $11,200,000.00, payable by Purchaser, as follows:

2.2.1    Within 3 Business Days following the Effective Date, Purchaser shall
deliver to Fidelity National Title Insurance Company, 8450 E. Crescent Parkway,
Suite 410, Greenwood Village, Colorado 80111, Attention: Valena Bloomquist,
Telephone (303) 244-9198, Facsimile (720) 489-7593, E-mail
Valena.bloomquist@fnf.com (“Escrow Agent” or “Title Insurer”) an initial deposit
(the “Initial Deposit”) of $100,000.00 by wire transfer of immediately available
funds (“Good Funds”). 

2.2.2    Provided that Purchaser does not terminate this Contract pursuant to
and in accordance with Section 3.2, Purchaser shall deliver to Escrow Agent an
additional deposit (the “Additional Deposit”) of $104,000.00 by wire transfer of
Good Funds on or before the day that the Feasibility Period expires. 

2.2.3    The balance of the Purchase Price for the Property shall be paid to and
received by Escrow Agent by wire transfer of Good Funds no later than 10:00 a.m.
on the Closing Date.

2.3       Escrow Provisions Regarding Deposit. 

2.3.1    Escrow Agent shall hold the Deposit and make delivery of the Deposit to
the party entitled thereto under the terms of this Contract.  Escrow Agent shall
invest the Deposit in an FDIC-insured, interest-bearing bank account or
FDIC-insured money market fund reasonably approved by Purchaser and Seller, and
all interest and income thereon shall become part of the Deposit and shall be
remitted to the party entitled to the Deposit pursuant to this Contract.

2.3.2    Escrow Agent shall hold and apply the Deposit in strict accordance with
the terms of this Contract.  The tax identification numbers of the parties shall
be furnished to Escrow Agent upon request.

2.3.3    Except for the return of the Deposit to Purchaser as a result of
Purchaser exercising its termination right under Section 3.2 below (in which
event Escrow Agent shall promptly release the Deposit to Purchaser on demand),
if prior to the Closing Date either party makes a written demand upon Escrow
Agent for payment of the Deposit, Escrow Agent shall give written notice to the
other party of such demand.  If Escrow Agent does not receive a written
objection from the other party to the proposed payment within 5 Business Days
after the giving of such notice, Escrow Agent is hereby authorized to make such
payment.  If Escrow Agent does receive such written objection within such
5-Business Day period, Escrow Agent shall continue to hold such amount until
otherwise directed by written instructions from the parties to this Contract or
a final judgment or arbitrator's decision.  However, Escrow Agent shall have the
right at any time to deliver the Deposit and interest thereon, if any, with a
court of competent jurisdiction in the state in which the Property is located. 
Escrow Agent shall give written notice of such deposit to Seller and Purchaser. 
Upon such deposit, Escrow Agent shall be relieved and discharged of all further
obligations and responsibilities hereunder.  Any return of the Deposit to
Purchaser provided for in this Contract shall be subject to Purchaser’s
obligations set forth in Section 3.5.2.

2.3.4    The parties acknowledge that Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, and that Escrow Agent
shall not be deemed to be the agent of either of the parties and shall not be
liable for any act or omission on its part unless taken or suffered in bad faith
in willful disregard of this Contract or involving gross negligence.  Seller and
Purchaser jointly and severally shall indemnify and hold Escrow Agent harmless
from and against all costs, claims and expenses, including reasonable attorney's
fees, incurred in connection with the performance of Escrow Agent's duties
hereunder, except with respect to actions or omissions taken or suffered by
Escrow Agent in bad faith, in willful disregard of this Contract or involving
gross negligence on the part of the Escrow Agent.

2.3.5    The parties shall deliver to Escrow Agent an executed copy of this
Contract.  Escrow Agent shall execute the signature page for Escrow Agent
attached hereto which shall confirm Escrow Agent's agreement to comply with the
terms of Seller's and Purchaser’s respective closing instruction letters
delivered at Closing and the provisions of this Section 2.3.

2.3.6    Escrow Agent, as the person responsible for closing the transaction
within the meaning of Section 6045(e)(2)(A) of the Internal Revenue Code of
1986, as amended (the “Code”), shall file all necessary information, reports,
returns, and statements regarding the transaction required by the Code
including, but not limited to, the tax reports required pursuant to Section 6045
of the Code.  Further, Escrow Agent agrees to indemnify and hold Purchaser,
Seller, and their respective attorneys and brokers harmless from and against any
Losses resulting from Escrow Agent's failure to file the reports Escrow Agent is
required to file pursuant to this section.

Article III
FEASIBILITY PERIOD

3.1       Feasibility Period. 

Subject to the terms of Sections 3.3 and 3.4 and the rights of Tenants under the
Leases, from the Effective Date to and including the date which is 45 days after
the Effective Date (the “Feasibility Period”), Purchaser, and its agents,
contractors, engineers, surveyors, attorneys, and employees (collectively,
“Consultants”) shall, at no cost or expense to Seller, have the right from time
to time to enter onto the Property to conduct and make any and all customary
studies, tests, examinations, inquiries, inspections and investigations  of or
concerning the Property, review the Materials and otherwise confirm any and all
matters which Purchaser may reasonably desire to confirm with respect to the
Property and Purchaser’s intended use thereof (collectively, the “Inspections”).

3.2       Expiration of Feasibility Period. 

If any of the matters in Section 3.1 or any other title or survey matters are
unsatisfactory to Purchaser for any reason, or for no reason whatsoever, in
Purchaser's sole and absolute discretion, then Purchaser shall have the right to
terminate this Contract by giving written notice to that effect to Seller and
Escrow Agent no later than 5:00 p.m. on or before the date of expiration of the
Feasibility Period.  If Purchaser provides such notice, this Contract shall
terminate and be of no further force and effect subject to and except for the
Survival Provisions, and Escrow Agent shall return the Initial Deposit to
Purchaser.  If Purchaser fails to provide Seller with written notice of
termination prior to the expiration of the Feasibility Period, Purchaser's right
to terminate under this Section 3.2 shall be permanently waived and this
Contract shall remain in full force and effect, the Deposit shall be
non-refundable except as otherwise expressly set forth in this Contract, and
Purchaser's obligation to purchase the Property shall be conditional only as
provided in Section 8.1.

3.3       Conduct of Investigation. 

Purchaser shall not permit any mechanics' or materialmen's liens or any other
liens to attach to the Property by reason of the performance of any work or the
purchase of any materials by Purchaser or any other party in connection with any
Inspections conducted by or for Purchaser.  Purchaser shall give reasonable
advance notice to Seller prior to any entry onto the Property and shall permit
Seller to have a representative present during all Inspections conducted at the
Property.  Purchaser shall take all reasonable actions and implement all
protections necessary to ensure that all actions taken in connection with the
Inspections, and all equipment, materials and substances generated, used or
brought onto the Property pose no material threat to the safety of persons,
property or the environment. 

3.4       Purchaser Indemnification. 

3.4.1    Purchaser shall indemnify, hold harmless and, if requested by Seller
(in Seller's sole discretion), defend (with counsel approved by Seller) Seller,
together with Seller's affiliates, parent and subsidiary entities, successors,
assigns, partners, managers, members, employees, officers, directors, trustees,
shareholders, counsel, representatives, agents, Property Manager, Regional
Property Manager, and AIMCO (collectively, including Seller, “Seller's
Indemnified Parties”), from and against any and all damages, mechanics' liens,
materialmen's liens, liabilities, penalties, interest, losses, demands, actions,
causes of action, claims, costs and expenses (including reasonable attorneys'
fees, including the cost of in-house counsel and appeals) (collectively,
“Losses”) to the extent arising from or related to Purchaser's or its
Consultants' entry onto the Property, and any Inspections or other acts by
Purchaser or Purchaser’s Consultants with respect to the Property during the
Feasibility Period or otherwise.

3.4.2    Notwithstanding anything in this Contract to the contrary, Purchaser
shall not be permitted to perform any invasive tests on the Property without
Seller's prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed.  If Purchaser desires to perform any invasive
tests.  Purchaser shall give prior written notice thereof to Seller, which
notice shall be accompanied by a detailed description and plan of the invasive
tests Purchaser desires to perform.  Further, Seller shall have the right,
without limitation, to disapprove any and all entries, surveys, tests
(including, without limitation, a Phase II environmental study of the Property),
investigations and other matters that in Seller's reasonable judgment could
result in any injury to the Property or breach of any contract, or expose Seller
to any Losses or violation of applicable law, or otherwise adversely affect the
Property or Seller's interest therein.  Purchaser shall, at Purchaser's sole
cost and expense, and in accordance with all applicable environmental laws,
dispose of any hazardous materials which have been specifically removed from or
at the Property by Purchaser or its agents, representatives, employees or
designees in connection with Purchaser's environmental studies.  Purchaser shall
use reasonable efforts to minimize disruption to Tenants in connection with
Purchaser's or its Consultants' activities pursuant to this Section.  No consent
by Seller to any such activity shall be deemed to constitute a waiver by Seller
or assumption of liability or risk by Seller.  Purchaser hereby agrees to
restore, at Purchaser's sole cost and expense, the Property to the same
condition existing immediately prior to Purchaser's exercise of its rights
pursuant to this Article III.  Purchaser shall maintain or cause Capstone
Development Corp. (whichever of them enters into the Property) and their third
party consultants to maintain (a) casualty insurance and commercial general
liability insurance with coverages of not less than $1,000,000.00 for injury or
death to any one person and $2,000,000.00 for injury or death to more than one
person and $1,000,000.00 with respect to property damage, and (b) worker's
compensation insurance for all of their respective employees in accordance with
the law of the state in which the Property is located.  Purchaser shall deliver
proof of the insurance coverage required pursuant to this Section 3.4.2 to
Seller (in the form of a certificate of insurance) no less than 2 Business Days
prior to Purchaser's or Purchaser's Consultants' entry onto the Property.

3.5       Property Materials. 

3.5.1    Within 3 Business Days after the Effective Date and to the extent the
same exist and are in Seller's possession or reasonable control and have not
already been delivered to Purchaser (subject to Section 3.5.2), Seller agrees to
use reasonable efforts to deliver to Purchaser, or at Seller’s option, make
available at the Property, copies of the documents and information concerning
the Property set forth in Schedule 3.5 (together with any other documents or
information provided by Seller or its agents to Purchaser with respect to the
Property, the “Materials”) available at the Property for review and copying by
Purchaser at Purchaser's sole cost and expense. 

3.5.2    Except as expressly set forth in Seller's Representations, Seller makes
no representations or warranties, express, written, oral, statutory, or implied,
and all such representations and warranties are hereby expressly excluded and
disclaimed.  All Materials are provided for informational purposes only, and
Purchaser shall not in any way be entitled to rely upon the completeness or
accuracy of the Materials, and will instead in all instances rely exclusively on
its own Inspections and Consultants with respect to all matters which it deems
relevant to its decision to acquire, own and operate the Property.  All
Materials and Third-Party Reports shall either be returned to Seller or
destroyed by Purchaser (with such destruction being evidenced by Purchaser’s
e-mail to Seller certifying the same) if this Contract is terminated for any
reason.

3.5.3    Not later than 3 Business Days after the Effective Date, and to the
extent the same has not already been provided by Seller to Purchaser, Seller
shall deliver to Purchaser (or otherwise make available to Purchaser as provided
under Section 3.5.1) the most recent rent roll for the Property, which is the
rent roll Seller uses in the ordinary course of operating the Property (the
“Rent Roll”).  Seller makes no representations or warranties regarding the Rent
Roll other than the express representation set forth in Section 6.1.5.

3.5.4    Not later than 3 Business Days after the Effective Date, and to the
extent the same has not already been provided by Seller to Purchaser, Seller
shall deliver to Purchaser (or otherwise make available to Purchaser as provided
under Section 3.5.1) a list of all current Property Contracts and Utility
Contracts (the “Property Contracts List”).  Seller makes no representations or
warranties regarding the Property Contracts List other than the express
representations set forth in Section 6.1.6. 

3.6       Property Contracts. 

On or before the expiration of the Feasibility Period, Purchaser may deliver
written notice to Seller (the “Property Contracts Notice”) specifying any
Property Contracts which Purchaser desires to terminate at the Closing (the
“Terminated Contracts”); provided that (a) the effective date of such
termination on or after Closing shall be subject to the express terms of such
Terminated Contracts, (b) if any such Property Contract cannot by its terms be
terminated at Closing, it shall be assumed by Purchaser and not be a Terminated
Contract, and (c) to the extent that any such Terminated Contract requires
payment of a penalty, premium, or damages, including liquidated damages, for
cancellation, Seller shall be solely responsible for the payment of any such
cancellation fees, penalties, or damages, including liquidated damages.  If
Purchaser fails to deliver the Property Contracts Notice on or before the
expiration of the Feasibility Period, then there shall be no Terminated
Contracts and Purchaser shall assume all Property Contracts at the Closing.  If
Purchaser delivers the Property Contracts Notice to Seller on or before the
expiration of the Feasibility Period, then Seller shall execute and deliver, on
or before Closing, a vendor termination notice (in the form attached hereto as
Exhibit F) for each Terminated Contract informing the vendor(s) of the
termination of such Terminated Contract as of the Closing Date (subject to any
delay in the effectiveness of such termination pursuant to the express terms of
each applicable Terminated Contract) (the “Vendor Terminations”).  To the extent
that any Property Contract to be assigned to Purchaser requires vendor consent,
then, prior to the Closing, Purchaser and Seller shall attempt to obtain from
each applicable vendor a consent (each a “Required Assignment Consent”) to such
assignment, and Purchaser shall indemnify, hold harmless and, if requested by
Seller (in Seller's sole discretion), defend (with counsel approved by Seller)
Seller's Indemnified Parties from and against any and all Losses arising from or
related to a failure to obtain such consents.  Notwithstanding any provision
hereof to the contrary, Seller shall assign and Purchaser shall assume at
Closing that certain Property Contract with SB Alpha LLC, d/b/a Inspire WiFi
dated as of July 8, 2009, as amended by that certain Inspire WiFi, Amendment #1
with an effective date of October 15, 2009 pursuant to and in accordance with
the General Assignment.

Article IV
TITLE

4.1       Title Documents. 

Within 10 days after the Effective Date, Seller shall cause to be delivered to
Purchaser a standard form commitment or preliminary title report (“Title
Commitment”) to provide a standard American Land Title Association owner’s title
insurance policy for the Land and Improvements, using the current policy jacket
customarily provided by the Title Insurer, in an amount equal to the Purchase
Price (the “Title Policy”), together with copies of all instruments identified
as exceptions therein (together with the Title Commitment, referred to herein as
the “Title Documents”).  Seller shall be responsible only for payment of the
base premium for the Title Policy.  Purchaser shall be solely responsible for
payment of all other costs relating to procurement of the Title Commitment, the
Title Policy, and any requested endorsements. 

4.2       Survey. 

Subject to Section 3.5.2, within 3 Business Days after the Effective Date,
Seller shall deliver to Purchaser certain survey of the Property dated as of
March 10, 2008 and prepared by Millman Surveyors (the “Existing Survey”). 
Purchaser may, at its sole cost and expense, order a new or updated survey of
the Property either before or after the Effective Date (such new or updated
survey, together with the Existing Survey, is referred to herein as the
“Survey”). 

4.3       Objection and Response Process. 

On or before the date which is 30 days after the Effective Date (the “Objection
Deadline”), Purchaser shall give written notice (the “Objection Notice”) to the
attorneys for Seller of any matter set forth in the Title Documents and the
Survey to which Purchaser objects (the “Objections”).  If Purchaser fails to
tender an Objection Notice on or before the Objection Deadline, Purchaser shall
be deemed to have approved and irrevocably waived any objections to any matters
covered by the Title Documents and the Survey.  On or before 35 days after the
Effective Date (the “Response Deadline”), Seller may, in Seller's sole
discretion, give Purchaser notice (the “Response Notice”) of those Objections
which Seller is willing to cure, if any.  Seller shall be entitled to reasonable
adjournments of the Closing Date to cure the Objections, not to exceed 30 days
in the aggregate.  If Seller fails to deliver a Response Notice by the Response
Deadline, Seller shall be deemed to have elected not to cure or otherwise
resolve any matter set forth in the Objection Notice.  If Purchaser is
dissatisfied with the Response Notice or the lack of Response Notice, Purchaser
may, as its exclusive remedy, exercise its right to terminate this Contract
prior to the expiration of the Feasibility Period in accordance with the
provisions of Section 3.2.  If Purchaser fails to timely exercise such right,
Purchaser shall be deemed to accept the Title Documents and Survey with
resolution, if any, of the Objections set forth in the Response Notice (or if no
Response Notice is tendered, without any resolution of the Objections) and
without any reduction or abatement of the Purchase Price.

4.4       Permitted Exceptions. 

The Deed delivered pursuant to this Contract shall be subject to the following,
all of which shall be deemed “Permitted Exceptions”:

4.4.1    All matters shown in the Title Documents and the Survey, other than (a)
those Objections, if any, which Seller has agreed to cure pursuant to the
Response Notice under Section 4.3, (b) mechanics' liens, (c) taxes due and
payable with respect to the period preceding Closing, (d) the standard exception
regarding the rights of parties in possession, which shall be modified to be
limited to those parties in possession pursuant to the Leases, and (e) the
standard exception pertaining to taxes and assessments, which shall be limited
to taxes and assessments not yet due and payable as of the Closing Date;

4.4.2    All Leases;

4.4.3    Applicable zoning and governmental regulations and ordinances;

4.4.4    Any defects in or objections to title to the Property, or title
exceptions or encumbrances, arising by, through or under Purchaser.

4.5       Existing Deed of Trust. 

It is understood and agreed that, whether or not Purchaser gives an Objection
Notice with respect thereto, any deeds of trust and/or mortgages which secure
the Note shall not be deemed Permitted Exceptions, whether Purchaser gives
further written notice of such or not, and shall be paid off, satisfied,
discharged and/or cured from proceeds of the Purchase Price at Closing.  Seller
shall be solely responsible for any defeasance and/or prepayment penalties due
in connection with the Loan Payoff.

4.6       Subsequently Disclosed Exceptions. 

If at any time after the expiration of the Feasibility Period, any update to the
Title Commitment or Existing Survey discloses any additional item that
materially adversely affects title to the Property which was not disclosed on
any version of or update to the Title Commitment or the Existing Survey
delivered to Purchaser during the Feasibility Period (the “New Exception”),
Purchaser shall have a period of 5 days from the date of its receipt of such
update (the “New Exception Review Period”) to review and notify Seller in
writing of Purchaser's approval or disapproval of the New Exception.  If
Purchaser disapproves of the New Exception, Seller may, in Seller's  sole
discretion, notify Purchaser as to whether it is willing to cure the New
Exception.  If Seller elects to cure the New Exception, Seller shall be entitled
to reasonable adjournments of the Closing Date to cure the New Exception, not to
exceed 30 days in the aggregate.  If Seller fails to deliver a notice to
Purchaser within 3 days after the expiration of the New Exception Review Period,
Seller shall be deemed to have elected not to cure the New Exception.  If
Purchaser is dissatisfied with Seller's response, or lack thereof, Purchaser
may, as its exclusive remedy elect either:  (i) to terminate this Contract, in
which event the Deposit shall be promptly returned to Purchaser or (ii) to waive
the New Exception and proceed with the transactions contemplated by this
Contract, in which event Purchaser shall be deemed to have approved the New
Exception.  If Purchaser fails to notify Seller of its election to terminate
this Contract in accordance with the foregoing sentence within 6 days after the
expiration of the New Exception Review Period, Purchaser shall be deemed to have
elected to approve and irrevocably waive any objections to the New Exception.

4.7       Purchaser Financing. 

Purchaser assumes full responsibility to obtain the funds required for
settlement, and Purchaser's acquisition of such funds shall not be a contingency
to the Closing.

Article V
CLOSING

5.1       Closing Date. 

The Closing shall occur on the date which is 35 Days after expiration of the
Feasibility Period; provided however, that the Closing Date shall not be a date
after December 30, 2011 (the “Closing Date”) through an escrow with Escrow
Agent, whereby Seller, Purchaser and their attorneys need not be physically
present at the Closing and may deliver documents by overnight air courier or
other means.  Notwithstanding the foregoing to the contrary, Seller shall have
the option, by delivering written notice to Purchaser, to extend the Closing
Date to the last Business Day of the month in which the Closing Date otherwise
would occur pursuant to the preceding sentence, in connection with Seller’s
payment in full of the Note (the “Loan Payoff”). 

5.2       Seller Closing Deliveries. 

Except for the closing statement which shall be delivered on or before the
Closing Date, Seller shall deliver to Escrow Agent, each of the following items
executed by Seller as appropriate no later than 1 Business Day prior to the
Closing Date:

5.2.1    Special Warranty Deed (the “Deed”) in the form attached as Exhibit B to
Purchaser, subject to the Permitted Exceptions.

5.2.2    A Bill of Sale in the form attached as Exhibit C.

5.2.3    A General Assignment in the form attached as Exhibit D (the “General
Assignment”).

5.2.4    An Assignment of Leases and Security Deposits in the form attached as
Exhibit E (the “Leases Assignment”).

5.2.5    Seller's counterpart signature to the closing statement prepared by
Title Insurer.

5.2.6    A title affidavit or an indemnity form reasonably acceptable to Seller,
which is sufficient to enable Title Insurer to delete the standard pre-printed
exceptions to the title insurance policy to be issued pursuant to the Title
Commitment.

5.2.7    A certification of Seller's non-foreign status pursuant to Section 1445
of the Internal Revenue Code of 1986, as amended.

5.2.8    Resolutions, certificates of good standing, and such other
organizational documents as Title Insurer shall reasonably require evidencing
Seller's authority to consummate this transaction.

5.2.9    An updated Rent Roll effective as of a date no more than 3 Business
Days prior to the Closing Date; provided, however, that the content of such
updated Rent Roll shall in no event expand or modify the conditions to
Purchaser's obligation to close as specified under Section 8.1.

5.2.10  An updated Property Contracts List effective as of a date no more than 3
Business Days prior to the Closing Date; provided, however, that the content of
such updated Property Contracts List shall in no event expand or modify the
conditions to Purchaser's obligation to close as specified under Section 8.1.

5.2.11  A completed Real Estate Transfer Declaration (on Form P-Tax 203 or such
other form required by the Real Estate Transfer Act of the State of Illinois)
and such other state, county or local real property tax transfer forms as
required by Applicable Law.

5.2.12  Any cancellation fees or penalties due to any vendor under any
Terminated Contract as a result of the termination thereof.

5.2.13  Such notices, transfer disclosures, affidavits or other similar
documents that are required by applicable laws to be executed by Seller or
otherwise reasonably necessary in order to consummate the transactions
contemplated under terms of the Contract.

5.3       Purchaser Closing Deliveries. 

Except for: (i) the closing statement which shall be delivered on or before the
Closing Date, and (ii) the balance of the Purchase Price (with credit for the
Deposit), plus or minus the adjustments or prorations required by this Contract,
which is to be delivered at the time specified in Section 2.2.3, Purchaser shall
deliver to Escrow Agent, each of the following items, executed by Purchaser as
appropriate, no later than 1 Business Day prior to the Closing Date:

5.3.1    Intentionally omitted.

5.3.2    Purchaser’s counterpart signature to the closing statement prepared by
Title Insurer.

5.3.3    A countersigned counterpart of the General Assignment.

5.3.4    A countersigned counterpart of the Leases Assignment.

5.3.5    A notification letter to all Tenants prepared and executed by Purchaser
in the form attached hereto as Exhibit G, which shall be dated as of the Closing
Date and delivered by Purchaser to all Tenants immediately after Closing.

5.3.6    Intentionally omitted.

5.3.7    Resolutions, certificates of good standing, and such other
organizational documents as Title Insurer shall reasonably require evidencing
Purchaser's authority to consummate this transaction.

5.3.8    Countersigned counterparts to the completed Real Estate Transfer
Declaration (on Form P-Tax 203 or such other form required by the Real Estate
Transfer Act of the State of Illinois) and such other state, county or local
real property tax transfer forms as required by Applicable Law.

5.3.9    Such notices, transfer disclosures, affidavits or other similar
documents that are required by applicable law to be executed by Purchaser or
otherwise reasonably necessary in order to consummate the transactions
contemplated under this Contract.

5.4       Closing Prorations and Adjustments. 

5.4.1    General.  All normal and customarily proratable items, including,
without limitation, collected rents, operating expenses, personal property
taxes, other operating expenses and fees, shall be prorated as of the Closing
Date, Seller being charged or credited, as appropriate, for all of same
attributable to the period up to (but not including) the Closing Date (and
credited for any amounts paid by Seller attributable to the period on or after
the Closing Date, if assumed by Purchaser) and Purchaser being responsible for,
and credited or charged, as the case may be, for all of the same attributable to
the period on and after the Closing Date.  Seller shall prepare a proration
schedule (the “Proration Schedule”) of the adjustments described in this Section
5.4 prior to Closing and shall use good faith efforts to deliver such Proration
Schedule 2 days prior to Closing. 

5.4.2    Operating Expenses.  All of the operating, maintenance, taxes (other
than real estate taxes), and other expenses incurred in operating the Property
that Seller customarily pays, and any other costs incurred in the ordinary
course of business for the management and operation of the Property, shall be
prorated on an accrual basis.  Seller shall pay all such expenses that accrue
prior to the Closing Date and Purchaser shall pay all such expenses that accrue
from and after the Closing Date.

5.4.3    Utilities.  The final readings and final billings for utilities will be
made if possible as of the Closing Date, in which case Seller shall pay all such
bills as of the Closing Date and no proration shall be made at the Closing with
respect to utility bills.  Otherwise, a proration shall be made based upon the
parties' reasonable good faith estimate.  Seller shall be entitled to the return
of any deposit(s) posted by it with any utility company, and Seller shall notify
each utility company serving the Property to terminate Seller's account,
effective as of noon on the Closing Date.  Seller shall have no responsibility
or liability for Purchaser's failure to arrange utility service for the Property
as of the Closing Date.  Purchaser shall indemnify, hold harmless and, if
requested by Seller (in Seller's sole discretion), defend (with counsel approved
by Seller) Seller's Indemnified Parties from and against any and all Losses
arising from or related to Purchaser's failure to arrange utility service as of
the Closing Date.

5.4.4    Real Estate Taxes.  Any real estate ad valorem or similar taxes for the
Property, or any installment of assessments payable in installments which
installment is applicable to, as opposed to payable in the calendar year of
Closing, shall be prorated to the date of Closing, based upon actual days
involved.  The proration of real property taxes or installments of assessments
shall be based upon the assessed valuation and tax rate figures (assuming
payment at the earliest time to allow for the maximum possible discount) for the
year in which the Closing occurs to the extent the same are available; provided,
however, that in the event that actual figures (whether for the assessed value
of the Property or for the tax rate) for the year of Closing are not available
at the Closing Date, the proration shall be made using figures from the
preceding year (assuming payment at the earliest time to allow for the maximum
possible discount).  The proration of real property taxes or installments of
assessments shall be final and not subject to re-adjustment after Closing. 

5.4.5    Property Contracts.  Purchaser shall assume at Closing the obligations
under the Property Contracts assumed by Purchaser; however, operating expenses
shall be prorated under Section 5.4.2.

5.4.6    Leases.

5.4.6.1 All collected rent (whether fixed monthly rentals, additional rentals,
escalation rentals, retroactive rentals, operating cost pass-throughs or other
sums and charges payable by Tenants under the Leases), income and expenses from
any portion of the Property shall be prorated as of the Closing Date.  Purchaser
shall receive all collected rent and income attributable to dates from and after
the Closing Date.  Seller shall receive all collected rent and income
attributable to dates prior to the Closing Date.  Notwithstanding the foregoing,
no prorations shall be made in relation to either (a) non-delinquent rents which
have not been collected as of the Closing Date, or (b) delinquent rents
existing, if any, as of the Closing Date (the foregoing (a) and (b) referred to
herein as the “Uncollected Rents”).  In adjusting for Uncollected Rents, no
adjustments shall be made in Seller's favor for rents which have accrued and are
unpaid as of the Closing, but Purchaser shall pay Seller such accrued
Uncollected Rents as and when collected by Purchaser.  For a period of 90 days
following Closing, Purchaser agrees to bill Tenants of the Property for all
Uncollected Rents and to take reasonable actions (which shall not include an
obligation to commence legal action) to collect Uncollected Rents. 
Notwithstanding the foregoing, Purchaser's obligation to collect Uncollected
Rents shall be limited to Uncollected Rents of not more than 90 days past due,
and Purchaser's collection of rents shall be applied, first, towards current
rent due and owing under the Leases, second, to Purchaser’s reasonable
third-party costs of such collection, and third, to Uncollected Rents.  After
the Closing, Seller shall continue to have the right, but not the obligation, in
its own name, to demand payment of and to collect Uncollected Rents owed to
Seller by any Tenant, which right shall include, without limitation, the right
to continue or commence legal actions or proceedings against any Tenant and the
delivery of the Leases Assignment shall not constitute a waiver by Seller of
such right; provided however, that the foregoing right of Seller shall be
limited to actions seeking monetary damages and, in no event, shall Seller seek
to evict any Tenants in any action to collect Uncollected Rents.  Purchaser
agrees to cooperate with Seller in connection with all efforts by Seller to
collect such Uncollected Rents and to take all steps, whether before or after
the Closing Date, as may be necessary to carry out the intention of the
foregoing; provided, however, that Purchaser's obligation to cooperate with
Seller pursuant to this sentence shall not obligate Purchaser to terminate any
Tenant lease with an existing Tenant or evict any existing Tenant from the
Property.

5.4.6.2 At Closing, Purchaser shall receive a credit against the Purchase Price
in an amount equal to the received and unapplied balance of all cash (or cash
equivalent) Tenant Deposits, including, but not limited to, security, damage,
pet or other refundable deposits paid by any of the Tenants to secure their
respective obligations under the Leases, together, in all cases, with any
interest payable to the Tenants thereunder as may be required by their
respective Tenant Lease or state law (the “Tenant Security Deposit Balance”). 
Any cash (or cash equivalents) held by Seller which constitutes the Tenant
Security Deposit Balance shall be retained by Seller in exchange for the
foregoing credit against the Purchase Price and shall not be transferred by
Seller pursuant to this Contract (or any of the documents delivered at Closing),
but the obligation with respect to the Tenant Security Deposit Balance
nonetheless shall be assumed by Purchaser.  The Tenant Security Deposit Balance
shall not include any non-refundable deposits or fees paid by Tenants to Seller,
either pursuant to the Leases or otherwise.

5.4.7    Insurance.  No proration shall be made in relation to insurance
premiums and insurance policies will not be assigned to Purchaser.  Seller shall
have the risk of loss of the Property until 11:59 p.m. the day prior to Closing
Date (“Risk of Loss Transfer”), after which time the risk of loss shall pass to
Purchaser and Purchaser shall be responsible for obtaining its own insurance
thereafter.

5.4.8    Employees.  All of Seller's and Seller's manager's on-site employees
shall have their employment at the Property terminated as of the Closing Date.

5.4.9    Closing Costs.  Purchaser shall pay any city or local transfer taxes,
mortgage assumption, sales, use, gross receipts or similar taxes, any premiums
or fees required to be paid by Purchaser with respect to the Title Policy
pursuant to Section 4.1, and one-half of the customary closing costs of the
Escrow Agent.  Seller shall pay the base premium for the Title Policy to the
extent required by Section 4.1, the cost of recording any instruments required
to discharge any liens or encumbrances against the Property not caused by
Purchaser's actions, Illinois and county real property transfer taxes and
one-half of the customary closing costs of the Escrow Agent. 

5.4.10  Utility Contracts.  If Seller has entered into an agreement for the
purchase of electricity, gas or other utility service for the Property or a
group of properties (including the Property) (a “Utility Contract”), or an
affiliate of Seller has entered into a Utility Contract, then Seller shall
assign and Purchaser shall assume the Utility Contract with respect to the
Property, and if required by the terms of such Utility Contract, Purchaser shall
attempt to obtain consent to such assignment and assumption, and Purchaser shall
hold harmless and, if requested by Seller (in Seller's sole discretion), defend
(with counsel approved by Seller) Seller's Indemnified Parties from and against
any and all Losses arising from or related to Purchaser's failure to obtain such
consent. 

5.4.11  Possession.  Possession of the Property, subject to the Leases, Property
Contracts, other than Terminated Contracts, and Permitted Exceptions, shall be
delivered to Purchaser at the Closing upon release from escrow of all items to
be delivered by Purchaser pursuant to Section 5.3.  To the extent reasonably
available to Seller, originals or copies of the Leases and Property Contracts,
lease files, warranties, guaranties, operating manuals, keys to the property,
and Seller's books and records (other than proprietary information)
(collectively, “Seller's Property-Related Files and Records”) regarding the
Property shall be made available to Purchaser at the Property immediately after
the Closing.  Purchaser agrees, for a period of not less than three (3) years
after the Closing (the “Records Hold Period”), to (a) provide and allow Seller
reasonable access to Seller's Property-Related Files and Records for purposes of
inspection and copying thereof, and (b) reasonably maintain and preserve
Seller's Property-Related Files and Records.  If at any time after the Records
Hold Period, Purchaser desires to dispose of Seller's Property-Related Files and
Records, Purchaser must first provide Seller prior written notice (the “Records
Disposal Notice”).  Seller shall have a period of 30 days after receipt of the
Records Disposal Notice to enter the Property (or such other location where such
records are then stored) and remove or copy those of Seller's Property-Related
Files and Records that Seller desires to retain. 

5.5       Post Closing Adjustments. 

Purchaser or Seller may request that Purchaser and Seller undertake to re-adjust
any item on the Proration Schedule (or any item omitted therefrom), with the
exception of real property taxes which shall be final and not subject to
readjustment, in accordance with the provisions of Section 5.4 of this Contract;
provided, however, that neither party shall have any obligation to re-adjust any
items (a) after the expiration of 60 days after Closing, or (b) subject to such
60-day period, unless such items exceed $5,000.00 in the aggregate.

Article VI
REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER

6.1       Seller's Representations. 

Except, in all cases, for any fact, information or condition disclosed in the
Title Documents, the Permitted Exceptions, the Property Contracts, or the
Materials, or which is otherwise known by Purchaser prior to the Closing, Seller
represents and warrants to Purchaser the following (collectively, the “Seller's
Representations”) as of the Effective Date and as of the Closing Date; provided
that Purchaser's remedies if any such Seller's Representations are untrue as of
the Closing Date are limited to those set forth in Section 8.1.

6.1.1    Seller is validly existing and in good standing under the laws of the
state of its formation set forth in the initial paragraph of this Contract; and,
subject to Section 8.2.5 has or at the Closing shall have the entity power and
authority to sell and convey the Property and to execute the documents to be
executed by Seller and prior to the Closing will have taken as applicable, all
corporate, partnership, limited liability company or equivalent entity actions
required for the execution and delivery of this Contract, and the consummation
of the transactions contemplated by this Contract.  The compliance with or
fulfillment of the terms and conditions hereof will not conflict with, or result
in a breach of, the terms, conditions or provisions of, or constitute a default
under, any contract to which Seller is a party or by which Seller is otherwise
bound, which conflict, breach or default would have a material adverse affect on
Seller's ability to consummate the transaction contemplated by this Contract or
on the Property.  Subject to Section 8.2.5, this Contract is a valid and binding
agreement against Seller in accordance with its terms;

6.1.2    Seller is not a “foreign person,” as that term is used and defined in
the Internal Revenue Code, Section 1445, as amended;

6.1.3    Except for (a) any actions by Seller to evict Tenants under the Leases,
or (b) any matter covered by Seller's current insurance policy(ies), to Seller's
knowledge, there are no material actions, proceedings, litigation or
governmental investigations or condemnation actions either pending or threatened
in writing against the Property, which will adversely impact Seller's ability to
convey the Property;

6.1.4    To Seller's knowledge, Seller has not received any written notice of
any material default by Seller under any of the Property Contracts that will not
be terminated on the Closing Date;

6.1.5    To Seller's knowledge, the Rent Roll (as updated pursuant to Section
5.2.9) is accurate in all material respects;

6.1.6    To Seller's knowledge, the Property Contracts List (as updated pursuant
to Section 5.2.10) is accurate in all material respects; and

6.1.7    Seller has not removed or caused the removal of any underground storage
tank at the Property.

6.2       AS-IS. 

Except as otherwise expressly set forth in Seller's Representations:

6.2.1    The Property is expressly purchased and sold “AS IS,” “WHERE IS,” and
“WITH ALL FAULTS.” 

6.2.2    The Purchase Price and the terms and conditions set forth herein are
the result of arm's-length bargaining between entities familiar with
transactions of this kind, and said price, terms and conditions reflect the fact
that Purchaser shall have the benefit of, but is not relying upon, any
information provided by Seller or Broker or statements, representations or
warranties, express or implied, made by or enforceable directly against Seller
or Broker, including, without limitation, any relating to the value of the
Property, the physical or environmental condition of the Property, any state,
federal, county or local law, ordinance, order or permit; or the suitability,
compliance or lack of compliance of the Property with any regulation, or any
other attribute or matter of or relating to the Property (other than any
covenants of title contained in the Deed conveying the Property and Seller's
Representations).  Purchaser agrees that Seller shall not be responsible or
liable to Purchaser for any defects, errors or omissions in the Materials, or on
account of any conditions affecting the Property. 

6.2.3    Purchaser, its successors and assigns, and anyone claiming by, through
or under Purchaser, hereby fully releases Seller's Indemnified Parties from, and
irrevocably waives its right to maintain, any and all claims and causes of
action that it or they may now have or hereafter acquire against Seller's
Indemnified Parties with respect to any and all Losses arising from or related
to any defects, errors, omissions in the Materials or other conditions affecting
the Property. 

6.2.4    Purchaser represents and warrants that as of the Closing Date it shall
have reviewed and conducted such independent analyses, studies (including,
without limitation, environmental studies and analyses concerning the presence
of lead, asbestos, water intrusion and/or fungal growth and any resulting
damage, PCBs and radon in and about the Property), reports, investigations and
inspections as it deems appropriate in connection with the Property.  If Seller 
provides or has provided any documents, summaries, opinions or work product of
consultants, surveyors, architects, engineers, title companies, governmental
authorities or any other person or entity with respect to the Property,
including, without limitation, the offering prepared by Broker, Purchaser and
Seller agree that Seller has done so or shall do so only for the convenience of
both parties, Purchaser shall not rely thereon and the reliance by Purchaser
upon any such documents, summaries, opinions or work product shall not create or
give rise to any liability of or against Seller's Indemnified Parties. 
Purchaser acknowledges and agrees that no representation has been made and no
responsibility is assumed by Seller with respect to current and future
applicable zoning or building code requirements or the compliance of the
Property with any other laws, rules, ordinances or regulations, the financial
earning capacity or expense history of the Property, the continuation of
contracts, continued occupancy levels of the Property, or any part thereof, or
the continued occupancy by tenants of any Leases or, without limiting any of the
foregoing, occupancy at Closing. 

6.2.5    Prior to Closing, Seller shall have the right, but not the obligation,
to enforce its rights against any and all Property occupants, guests or
tenants.  Purchaser agrees that the departure or removal, prior to Closing, of
any of such guests, occupants or tenants shall not be the basis for, nor shall
it give rise to, any claim on the part of Purchaser, nor shall it affect the
obligations of Purchaser under this Contract in any manner whatsoever; and
Purchaser shall close title and accept delivery of the Deed with or without such
tenants in possession and without any allowance or reduction in the Purchase
Price under this Contract.

6.2.6    Purchaser hereby releases Seller from any and all claims and
liabilities relating to the matters set forth in this Section. 

6.3       Survival of Seller's Representations. 

Seller and Purchaser agree that Seller's Representations shall survive Closing
for a period of 6 months (the “Survival Period”).  Seller shall have no
liability after the Survival Period with respect to Seller's Representations
contained herein except to the extent that Purchaser has requested arbitration
against Seller during the Survival Period for breach of any of Seller's
Representations.  Under no circumstances shall Seller be liable to Purchaser for
more than $300,000 in any individual instance or in the aggregate for all
breaches of Seller's Representations, nor shall Purchaser be entitled to bring
any claim for a breach of Seller's Representations unless the claim for damages
(either in the aggregate or as to any individual claim) by Purchaser exceeds
$5,000.  In the event that Seller breaches any representation contained in
Section 6.1 and Purchaser had knowledge of such breach prior to the Closing
Date, and elected to close regardless, Purchaser shall be deemed to have waived
any right of recovery, and Seller shall not have any liability in connection
therewith.

6.4       Definition of Seller's Knowledge. 

Any representations and warranties made “to the knowledge of Seller” shall not
be deemed to imply any duty of inquiry.  For purposes of this Contract, the term
Seller's “knowledge” shall mean and refer only to actual knowledge of the
Regional Property Manager and the Community Manager and shall not be construed
to refer to the knowledge of any other partner, officer, director, agent,
employee or representative of Seller, or any affiliate of Seller, or to impose
upon such Regional Property Manager and Community Manager any duty to
investigate the matter to which such actual knowledge or the absence thereof
pertains, or to impose upon such Regional Property Manager and Community Manager
any individual personal liability.  As used herein, the term “Regional Property
Manager” shall refer to Ken Sloma who is the regional property manager handling
this Property and the term “Community Manager” shall refer to Michele Pender who
is the community manager handling this Property.

6.5       Representations and Warranties of Purchaser. 

For the purpose of inducing Seller to enter into this Contract and to consummate
the sale and purchase of the Property in accordance herewith, Purchaser
represents and warrants to Seller the following as of the Effective Date and as
of the Closing Date:

6.5.1    Purchaser is a corporation duly organized, validly existing and in good
standing under the laws of the State of Alabama.

6.5.2    Purchaser, acting through any of its or their duly empowered and
authorized officers or members, has all necessary entity power and authority to
own and use its properties and to transact the business in which it is engaged,
and has full power and authority to enter into this Contract, to execute and
deliver the documents and instruments required of Purchaser herein, and to
perform its obligations hereunder; and no consent of any of Purchaser's
partners, directors, officers or members are required to so empower or authorize
Purchaser.  The compliance with or fulfillment of the terms and conditions
hereof will not conflict with, or result in a breach of, the terms, conditions
or provisions of, or constitute a default under, any contract to which Purchaser
is a party or by which Purchaser is otherwise bound, which conflict, breach or
default would have a material adverse affect on Purchaser's ability to
consummate the transaction contemplated by this Contract.  This Contract is a
valid, binding and enforceable agreement against Purchaser in accordance with
its terms.

6.5.3    No pending or, to the knowledge of Purchaser, threatened litigation
exists which if determined adversely would restrain the consummation of the
transactions contemplated by this Contract or would declare illegal, invalid or
non-binding any of Purchaser's obligations or covenants to Seller.

6.5.4    Other than Seller's Representations, Purchaser has not relied on any
representation or warranty made by Seller or any representative of Seller
(including, without limitation, Broker) in connection with this Contract and the
acquisition of the Property.

6.5.5    The Broker and its affiliates do not, and will not at the Closing, have
any direct or indirect legal, beneficial, economic or voting interest in
Purchaser (or in an assignee of Purchaser, which pursuant to Section 13.3,
acquires the Property at the Closing), nor has Purchaser or any affiliate of
Purchaser granted (as of the Effective Date or the Closing Date) the Broker or
any of its affiliates any right or option to acquire any direct or indirect
legal, beneficial, economic or voting interest in Purchaser.

6.5.6    Purchaser is not a Prohibited Person.

6.5.7    To Purchaser's knowledge, none of its investors, affiliates or brokers
or other agents (if any), acting or benefiting in any capacity in connection
with this Contract is a Prohibited Person.

6.5.8    The funds or other assets Purchaser will transfer to Seller under this
Contract are not the property of, or beneficially owned, directly or indirectly,
by a Prohibited Person.

6.5.9    The funds or other assets Purchaser will transfer to Seller under this
Contract are not the proceeds of specified unlawful activity as defined by 18
U.S.C. § 1956(c)(7).

Article VII
OPERATION OF THE PROPERTY

7.1       Leases and Property Contracts. 

During the period of time from the Effective Date to the Closing Date, in the
ordinary course of business Seller may enter into new Property Contracts, new
Leases, renew existing Leases or modify, terminate or accept the surrender or
forfeiture of any of the Leases, modify any Property Contracts, or institute and
prosecute any available remedies for default under any Lease or Property
Contract without first obtaining the written consent of Purchaser; provided,
however, Seller agrees that, without the prior written consent of Purchaser,
which consent shall not be unreasonably withheld, conditioned or delayed, any
new or renewed Leases shall not have a term in excess of 1 year and any new
Property Contract shall be terminable upon 30 days notice without penalty.

7.2       General Operation of Property. 

Except as specifically set forth in this Article VII, Seller shall operate the
Property after the Effective Date in the ordinary course of business, and except
as necessary in Seller's sole discretion to address (a) any life or safety issue
at the Property or (b) any other matter which in Seller's reasonable discretion
materially adversely affects the use, operation or value of the Property, Seller
will not make any material alterations to the Property or remove any material
Fixtures and Tangible Personal Property without the prior written consent of
Purchaser which consent shall not be unreasonably withheld, denied or delayed.

7.3       Liens. 

Other than utility easements and temporary construction easements granted by
Seller in the ordinary course of business, Seller covenants that it will not
voluntarily create or cause any lien or encumbrance to attach to the Property
between the Effective Date and the Closing Date (other than Leases and Property
Contracts as provided in Section 7.1) unless Purchaser approves such lien or
encumbrance, which approval shall not be unreasonably withheld, conditioned or
delayed.  If Purchaser approves any such subsequent lien or encumbrance, the
same shall be deemed a Permitted Encumbrance for all purposes hereunder.

7.4       Tax Appeals.  If any tax reduction proceedings, tax protest
proceedings or tax assessment appeals for the Property, relating to any fiscal
years through and including fiscal years 2010 and 2011, are pending at the time
of Closing, Seller reserves and shall have the right to continue to prosecute
and/or settle the same without the consent of Purchaser.  Seller hereby reserves
and shall have the exclusive right, at any time after the Closing Date, to
institute a tax reduction proceeding, tax protest proceeding or tax assessment
appeal for the Property with respect to real estate taxes attributable to fiscal
years 2010 and 2011 and Seller shall have the right to prosecute and/or settle
the same without the consent of Purchaser.  Purchaser agrees that it shall not
independently institute any tax reduction proceedings, tax protest proceedings,
or tax assessment appeals for the Property with respect to the 2010 and 2011
fiscal years.  Purchaser shall cooperate with Seller in connection with the
prosecution and/or settlement of any such tax reduction proceedings, tax protest
proceedings or tax assessment appeals, including executing such documents as
Seller may reasonably request in order for Seller to prosecute and/or settle any
such proceedings.  Any refunds or savings in the payment of taxes resulting from
any tax reduction proceedings, tax protest proceedings or tax assessment appeals
applicable to the period prior to the Closing Date shall belong to Seller and
any refunds or savings in the payment of taxes applicable to the period from and
after the Closing Date shall belong to Purchaser.  All attorneys’ fees and other
expenses incurred in obtaining such refunds or savings shall be apportioned
between Seller and Purchaser in proportion to the gross amount of such refunds
or savings payable to Seller and Purchaser, respectively.

 

Article VIII
CONDITIONS PRECEDENT TO CLOSING

8.1       Purchaser's Conditions to Closing. 

Purchaser's obligation to close under this Contract shall be subject to and
conditioned upon the fulfillment of the following conditions precedent:

8.1.1    All of the documents required to be delivered by Seller to Purchaser at
the Closing pursuant to the terms and conditions hereof shall have been
delivered;

8.1.2    Each of Seller's Representations shall be true in all material respects
as of the Closing Date;

8.1.3    Seller shall have complied with, fulfilled and performed in all
material respects each of the covenants, terms and conditions to be complied
with, fulfilled or performed by Seller hereunder; and

8.1.4    Neither Seller nor Seller's [general partner] shall be a debtor in any
bankruptcy proceeding.

Notwithstanding anything to the contrary, there are no other conditions to
Purchaser's obligation to Close except as expressly set forth in this Section
8.1.  If any condition set forth in this Section 8.1 is not met, Purchaser may
(a) waive any of the foregoing conditions and proceed to Closing on the Closing
Date with no offset or deduction from the Purchase Price, (b) terminate this
Contract and receive a return of the Deposit from the Escrow Agent, or (c) if
such failure constitutes a default by Seller of its covenants hereunder,
exercise any of its remedies pursuant to Section 10.2.

8.2       Seller's Conditions to Closing. 

Without limiting any of the rights of Seller elsewhere provided for in this
Contract, Seller's obligation to close with respect to conveyance of the
Property under this Contract shall be subject to and conditioned upon the
fulfillment of the following conditions precedent:

8.2.1    All of the documents and funds required to be delivered by Purchaser to
Seller at the Closing pursuant to the terms and conditions hereof shall have
been delivered;

8.2.2    Each of the representations, warranties and covenants of Purchaser
contained herein shall be true in all material respects as of the Closing Date;

8.2.3    Purchaser shall have complied with, fulfilled and performed in all
material respects each of the covenants, terms and conditions to be complied
with, fulfilled or performed by Purchaser hereunder;

8.2.4    Purchaser shall not be a debtor in any bankruptcy proceeding;

8.2.5    Intentionally omitted;

8.2.6    There shall not be any pending litigation or, to the knowledge of
either Purchaser or Seller, any litigation threatened in writing, which, if
adversely determined, would restrain the consummation of any of the transactions
contemplated by this Contract or declare illegal, invalid or nonbinding any of
the covenants or obligations of the Purchaser; and

8.2.7    The Loan Payoff shall have occurred.

If any of the foregoing conditions to Seller's obligations to close with respect
to the conveyance of the Property under this Contract are not met, Seller may
(a) waive any of the foregoing conditions and proceed to Closing on the Closing
Date, (b) terminate this Contract, or (c) if such failure constitutes a default
by Purchaser, exercise any of its remedies pursuant to Section 10.1.

Article IX
BROKERAGE

9.1       Indemnity. 

Seller represents and warrants to Purchaser that it has dealt only with HFF,
L.P., One Indiana Square, Suite 1330, Indianapolis, Indiana  46204, Attention:
Brian Kelly, Telephone (317) 632-7501, Facsimile (317) 630-3190, E-mail
bkelly@hfflp.com (“Broker”) in connection with this Contract.  Seller and
Purchaser each represents and warrants to the other that, other than Broker, it
has not dealt with or utilized the services of any other real estate broker,
sales person or finder in connection with this Contract, and each party agrees
to indemnify, hold harmless, and, if requested in the sole and absolute
discretion of the indemnitee, defend (with counsel approved by the indemnitee)
the other party from and against all Losses relating to brokerage commissions
and finder's fees arising from or attributable to the acts or omissions of the
indemnifying party. 

9.2       Broker Commission. 

If Closing occurs, Seller agrees to pay Broker a commission according to the
terms of a separate contract.  Broker shall not be deemed a party or third party
beneficiary of this Contract.  As a condition to Seller's obligation to pay the
commission, Broker shall execute the signature page for Broker attached hereto
solely for purposes of confirming the matters set forth therein.

Article X
DEFAULTS AND REMEDIES

10.1     Purchaser Default. 

If Purchaser defaults on its obligations hereunder to (a) deliver the Initial
Deposit or Additional Deposit (or any other deposit or payment required of
Purchaser hereunder), (b) deliver to Seller the deliveries specified under
Section 5.3 on the date required thereunder, or (c) deliver the Purchase Price
in accordance with Article II and close on the purchase of the Property on the
Closing Date, then, immediately and without the right to receive notice or to
cure pursuant to Section 2.3.3, Purchaser shall forfeit the Deposit, and the
Escrow Agent shall deliver the Deposit to Seller, and neither party shall be
obligated to proceed with the purchase and sale of the Property.  If Purchaser
defaults on any of its other representations, warranties or obligations under
this Contract, and such default continues for more than 10 days after written
notice from Seller, then Purchaser shall forfeit the Deposit, and the Escrow
Agent shall deliver the Deposit to Seller, and neither party shall be obligated
to proceed with the purchase and sale of the Property.  The Deposit is
liquidated damages and recourse to the Deposit is, except for Purchaser's
indemnity and confidentiality obligations hereunder, Seller's sole and exclusive
remedy for Purchaser's failure to perform its obligation to purchase the
Property or breach of a representation or warranty.  Seller expressly waives the
remedies of specific performance and additional damages for such default by
Purchaser.  SELLER AND PURCHASER ACKNOWLEDGE THAT SELLER'S DAMAGES WOULD BE
DIFFICULT TO DETERMINE, AND THAT THE DEPOSIT IS A REASONABLE ESTIMATE OF
SELLER'S DAMAGES RESULTING FROM A DEFAULT BY PURCHASER IN ITS OBLIGATION TO
PURCHASE THE PROPERTY.  SELLER AND PURCHASER FURTHER AGREE THAT THIS SECTION
10.1 IS INTENDED TO AND DOES LIQUIDATE THE AMOUNT OF DAMAGES DUE SELLER, AND
SHALL BE SELLER'S EXCLUSIVE REMEDY AGAINST PURCHASER, BOTH AT LAW AND IN EQUITY,
ARISING FROM OR RELATED TO A BREACH BY PURCHASER OF ITS OBLIGATION TO CONSUMMATE
THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT, OTHER THAN WITH RESPECT TO
PURCHASER'S INDEMNITY AND CONFIDENTIALITY OBLIGATIONS HEREUNDER.

10.2     Seller Default. 

If Seller (i) defaults on its obligations hereunder to deliver to Escrow Agent
the deliveries specified under Section 5.2 on the date required thereunder, or
to close on the sale of the Property on the Closing Date, or (ii) prior to the
Closing defaults on its covenants or obligations under this Contract, and such
default continues for more than 10 days after written notice from Purchaser,
then, at Purchaser's election and as Purchaser's exclusive remedy, Purchaser may
either (a) terminate this Contract, and all payments and things of value,
including the Deposit, provided by Purchaser hereunder shall be returned to
Purchaser and Purchaser may recover, as its sole recoverable damages (but
without limiting its right to receive a refund of the Deposit), its direct and
actual out-of-pocket expenses and costs (documented by paid invoices to third
parties) in connection with this transaction, which damages shall not exceed
$50,000 in the aggregate, or (b) subject to the conditions below, seek specific
performance of Seller’s obligation to close on the sale of the Property pursuant
to this Contract (but not damages).  Purchaser may seek specific performance of
Seller's obligation to close on the sale of the Property pursuant to this
Contract only if, as a condition precedent to initiating such litigation for
specific performance, Purchaser shall (x) not otherwise be in default under this
Contract; and (y) file suit therefor with the court on or before the 90th day
after the Closing Date.  If Purchaser fails to file an action for specific
performance within 90 days after the Closing Date, then Purchaser shall be
deemed to have elected to terminate the Contract in accordance with subsection
(a) above.  Purchaser agrees that it shall promptly deliver to Seller an
assignment of all of Purchaser's right, title and interest in and to (together
with possession of) all plans, studies, surveys, reports, and other materials
paid for with the out-of-pocket expenses reimbursed by Seller pursuant to the
foregoing sentence.  SELLER AND PURCHASER FURTHER AGREE THAT THIS SECTION 10.2
IS INTENDED TO AND DOES LIMIT THE AMOUNT OF DAMAGES DUE PURCHASER AND THE
REMEDIES AVAILABLE TO PURCHASER, AND SHALL BE PURCHASER'S EXCLUSIVE REMEDY
AGAINST SELLER, BOTH AT LAW AND IN EQUITY ARISING FROM OR RELATED TO A BREACH BY
SELLER OF ITS COVENANTS OR ITS OBLIGATION TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY THIS CONTRACT.  UNDER NO CIRCUMSTANCES MAY PURCHASER SEEK OR BE
ENTITLED TO RECOVER ANY SPECIAL, CONSEQUENTIAL, PUNITIVE, SPECULATIVE OR
INDIRECT DAMAGES, ALL OF WHICH PURCHASER SPECIFICALLY WAIVES, FROM SELLER FOR
ANY BREACH BY SELLER, OF ITS COVENANTS OR ITS OBLIGATIONS UNDER THIS CONTRACT. 
PURCHASER SPECIFICALLY WAIVES THE RIGHT TO FILE ANY LIS PENDENS OR ANY LIEN
AGAINST THE PROPERTY UNLESS AND UNTIL IT HAS IRREVOCABLY ELECTED TO SEEK
SPECIFIC PERFORMANCE OF THIS CONTRACT AND HAS FILED AND IS DILIGENTLY PURSUING
AN ACTION SEEKING SUCH REMEDY.

Article XI
RISK OF LOSS OR CASUALTY

11.1     Major Damage. 

In the event that the Property is damaged or destroyed by fire or other casualty
prior to Risk of Loss Transfer, and the cost for demolition, site cleaning,
restoration, replacement, or other repairs (collectively, the “Repairs”) is more
than $500,000.00 (a “Major Damage”), then Seller shall have no obligation to
make such Repairs, and shall notify Purchaser in writing of such damage or
destruction (the “Damage Notice”).  If there is a Major Damage, then Purchaser
may elect, by delivering written notice to Seller on or before the earlier of
(x) Closing and (y) the date which is ten (10) days after Purchaser's receipt of
the Damage Notice, to terminate this Contract, in which event the Deposit shall
be returned to Purchaser.  In the event Purchaser fails to timely terminate this
Contract pursuant to this Section 11.1, this transaction shall be closed in
accordance with Section 11.3 below.

11.2     Minor Damage. 

In the event that the Property is damaged or destroyed by fire or other casualty
prior to Risk of Loss Transfer, and the cost of Repairs is equal to or less than
$500,000.00 then this transaction shall be closed in accordance with Section
11.3, notwithstanding such casualty.  In such event, Seller may at its election
endeavor to make such Repairs to the extent of any recovery from insurance
carried on the Property, if such Repairs can be reasonably effected before the
Closing.  Regardless of Seller's election to commence such Repairs, or Seller's
ability to complete such Repairs prior to Closing, this transaction shall be
closed in accordance with Section 11.3 below.

11.3     Closing. 

In the event Purchaser fails to terminate this Contract following a casualty as
set forth in Section 11.1, or in the event of a casualty as set forth in Section
11.2, then this transaction shall be closed in accordance with the terms of the
Contract, at Seller's election, either (i) for the full Purchase Price,
notwithstanding any such casualty, in which case Purchaser shall, at Closing,
execute and deliver an assignment and assumption (in a form reasonably required
by Seller) of Seller's rights and obligations with respect to the insurance
claim related to such casualty, and thereafter Purchaser shall receive all
insurance proceeds pertaining to such claim, less any amounts which may already
have been spent by Seller for Repairs (plus a credit against the Purchase Price
at Closing in the amount of any deductible payable by Seller in connection
therewith); or (ii) for the full Purchase Price less a credit to Purchaser in
the amount necessary to complete such Repairs (less any amounts which may
already have been spent by Seller for Repairs).

11.4     Repairs. 

To the extent that Seller elects to commence any Repairs prior to Closing, then
Seller shall be entitled to receive and apply available insurance proceeds to
any portion of such Repairs completed or installed prior to Closing, with
Purchaser being responsible for completion of such Repairs after Closing.  To
the extent that any Repairs have been commenced prior to Closing, then the
Property Contracts shall include, and Purchaser shall assume at Closing, all
construction and other contracts entered into by Seller in connection with such
Repairs; provided however, that (except in the event of emergency, as determined
in Seller’s sole discretion) Seller will consult with Purchaser prior to
entering into any such contract if Purchaser will likely have to assume such
Contract.  Notwithstanding the foregoing to the contrary, Seller retains the
sole right and authority to enter into any such contract.

Article XII
EMINENT DOMAIN

12.1     Eminent Domain. 

In the event that, at the time of Closing, any material part of the Property is
(or previously has been) acquired, or is about to be acquired, by any
governmental agency by the powers of eminent domain or transfer in lieu thereof
(or in the event that at such time there is any notice of any such acquisition
or intent to acquire by any such governmental agency), Purchaser shall have the
right, at Purchaser's option, to terminate this Contract by giving written
notice within 10 days after Purchaser's receipt from Seller of notice of the
occurrence of such event, and if Purchaser so terminates this Contract,
Purchaser shall recover the Deposit hereunder.  If Purchaser fails to terminate
this Contract within such 10-day period, this transaction shall be closed in
accordance with the terms of this Contract for the full Purchase Price and
Purchaser shall receive the full benefit of any condemnation award.  It is
expressly agreed between the parties hereto that this section shall in no way
apply to customary dedications for public purposes which may be necessary for
the development of the Property.

Article XIII
MISCELLANEOUS

13.1     Binding Effect of Contract. 

This Contract shall not be binding on either party until executed by both
Purchaser and Seller.  Neither the Escrow Agent's nor the Broker's execution of
this Contract shall be a prerequisite to its effectiveness.  Subject to Section
13.3, this Contract shall be binding upon and inure to the benefit of Seller and
Purchaser, and their respective successors and permitted assigns.

13.2     Exhibits and Schedules. 

All Exhibits and Schedules, whether or not annexed hereto, are a part of this
Contract for all purposes.

13.3     Assignability. 

Except to the extent required to comply with the provisions of Section 13.18
related to a 1031 Exchange, this Contract is not assignable by Purchaser without
first obtaining the prior written approval of Seller.  Notwithstanding the
foregoing, Purchaser may assign this Contract, without first obtaining the prior
written approval of Seller, to one or more entities so long as (a) Purchaser is
an affiliate of the purchasing entity(ies), (b) Purchaser is not released from
its liability hereunder, and (c) Purchaser provides written notice to Seller of
any proposed assignment no later than 10 days prior to the Closing Date.  As
used herein, an affiliate is a person or entity controlled by, under common
control with, or controlling another person or entity.

13.4     Captions. 

The captions, headings, and arrangements used in this Contract are for
convenience only and do not in any way affect, limit, amplify, or modify the
terms and provisions hereof.

13.5     Number and Gender of Words. 

Whenever herein the singular number is used, the same shall include the plural
where appropriate, and words of any gender shall include each other gender where
appropriate.

13.6     Notices. 

All notices, demands, requests and other communications required or permitted
hereunder shall be in writing, and shall be (a) personally delivered with a
written receipt of delivery; (b) sent by a nationally-recognized overnight
delivery service requiring a written acknowledgement of receipt or providing a
certification of delivery or attempted delivery; (c) sent by certified or
registered mail, return receipt requested; or (d) sent by confirmed facsimile
transmission or electronic delivery with an original copy thereof transmitted to
the recipient by one of the means described in subsections (a) through (c) no
later than 3 Business Days thereafter.  All notices shall be deemed effective
when actually delivered as documented in a delivery receipt; provided, however,
that if the notice was sent by overnight courier or mail as aforesaid and is
affirmatively refused or cannot be delivered during customary business hours by
reason of the absence of a signatory to acknowledge receipt, or by reason of a
change of address with respect to which the addressor did not have either
knowledge or written notice delivered in accordance with this paragraph, then
the first attempted delivery shall be deemed to constitute delivery.  Each party
shall be entitled to change its address for notices from time to time by
delivering to the other party notice thereof in the manner herein provided for
the delivery of notices.  All notices shall be sent to the addressee at its
address set forth following its name below:

To Purchaser:

 

Capstone Development Corp.

431 Office Park Drive

Birmingham, Alabama 35223

Attention:  Christopher Mouron

Telephone:  (205) 949-2062

Facsimile:    (205) 414-6406

Email:  cmouron@capstonemail.com

 

and:

 

Capstone Development Corp.

431 Office Park Drive

Birmingham, Alabama 35223

Attention:  Tonia N. Christensen

Telephone:  (205) 414-6431

Facsimile:    (205) 414-6405

Email:  twinfrey@capstonemail.com

 

and a copy to:

 

Rushton, Stakely, Johnston & Garrett, P.A.

184 Commerce Street

Montgomery, Alabama 36104

Attention:  James R. Dickens, Jr.

Telephone:  (334) 206-3218

Facsimile:    (334) 481-0805

Email:  jrd@rushtonstakely.com

 

 

To Seller:

c/o AIMCO
4582 South Ulster Street Parkway
Suite 1100
Denver, Colorado  80237
Attention:  Mark Reoch
Telephone:  303-691-4337

Facsimile:  303-300-3261

Email:  mark.reoch@aimco.com

and:

c/o AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, Colorado  80237

Attention:  Trent Johnson

Telephone:  303-691-4348

Facsimile:  720-200-6881

Email:  trent.johnson@aimco.com

and a copy to:

HFF, L.P.

One Indiana Square

Suite 1330

Indianapolis , Indiana  46204

Attention:  Brian Kelly
Telephone:  317-632-7501
Facsimile:  317-630-3190

Email:  bkelly@hfflp.com

and a copy to:

Ginsberg Jacobs LLC

300 S. Wacker Drive

Suite 2450

Chicago, Illinois  60606

Attention:  Steven F. Ginsberg
Telephone:  312-660-9614
Facsimile:  312-660-9612
Email:  sginsberg@ginsbergjacobs.com

Any notice required hereunder to be delivered to the Escrow Agent shall be
delivered in accordance with above provisions as follows:

Fidelity National Title Insurance Company

8450 E. Crescent Parkway

Suite 410

Greenwood Village, CO 80111

Attention:  Valena Bloomquist

Telephone:  303-244-9198

Facsimile:  720-489-7593

Email:  Valena.bloomquist@fnf.com

 

Unless specifically required to be delivered to the Escrow Agent pursuant to the
terms of this Contract, no notice hereunder must be delivered to the Escrow
Agent in order to be effective so long as it is delivered to the other party in
accordance with the above provisions.

13.7     Governing Law and Venue. 

The laws of the State of Illinois shall govern the validity, construction,
enforcement, and interpretation of this Contract, unless otherwise specified
herein except for the conflict of laws provisions thereof.  All claims, disputes
and other matters in question arising out of or relating to this Contract, or
the breach thereof, shall be decided by proceedings instituted and litigated in
a court of competent jurisdiction in the state in which the Property is
situated, and the parties hereto expressly consent to the venue and jurisdiction
of such court.

13.8     Entire Agreement. 

This Contract embodies the entire Contract between the parties hereto concerning
the subject matter hereof and supersedes all prior conversations, proposals,
negotiations, understandings and contracts, whether written or oral.

13.9     Amendments. 

This Contract shall not be amended, altered, changed, modified, supplemented or
rescinded in any manner except by a written contract executed by all of the
parties; provided, however, that, (a) the signature of the Escrow Agent shall
not be required as to any amendment of this Contract other than an amendment of
Section 2.3, and (b) the signature of the Broker shall not be required as to any
amendment of this Contract.

13.10   Severability. 

In the event that any part of this Contract shall be held to be invalid or
unenforceable by a court of competent jurisdiction, such provision shall be
reformed, and enforced to the maximum extent permitted by law.  If such
provision cannot be reformed, it shall be severed from this Contract and the
remaining portions of this Contract shall be valid and enforceable.

13.11   Multiple Counterparts/Facsimile Signatures. 

This Contract may be executed in a number of identical counterparts.  This
Contract may be executed by facsimile signatures or electronic delivery of
signatures which shall be binding on the parties hereto, with original
signatures to be delivered as soon as reasonably practical thereafter.

13.12   Construction. 

No provision of this Contract shall be construed in favor of, or against, any
particular party by reason of any presumption with respect to the drafting of
this Contract; both parties, being represented by counsel, having fully
participated in the negotiation of this instrument.

13.13   Confidentiality. 

Seller and Purchaser shall not disclose the terms and conditions contained in
this Contract and shall keep the same confidential, provided that each may
disclose the terms and conditions of this Contract (a) as required by law, (b)
to consummate the terms of this Contract, or any financing relating thereto, or
(c) to its lenders, attorneys and accountants.  Furthermore, Seller may disclose
the terms and conditions of this Contract as is necessary, in Seller's sole
discretion, in order for Seller to fulfill the conditions set forth in
Section 8.2.5, and to make any public disclosures required under federal or
state securities laws or regulations.  Any information obtained by Purchaser in
the course of its inspection of the Property, and any Materials provided by
Seller to Purchaser hereunder, shall be confidential and Purchaser shall be
prohibited from making such information public to any other person or entity
other than its Consultants, without Seller's prior written authorization, which
may be granted or denied in Seller's sole discretion.  In addition, each party
shall use its reasonable efforts to prevent its Consultants from divulging any
such confidential information to any unrelated third parties except for the
limited purpose of analyzing and investigating such information for the purpose
of consummating the transaction contemplated by this Contract.  Unless and until
the Closing occurs, Purchaser shall not market the Property (or any portion
thereof) to any prospective purchaser or lessee without the prior written
consent of Seller, which consent may be withheld in Seller's sole discretion.

13.14   Time of the Essence. 

It is expressly agreed by the parties hereto that time is of the essence with
respect to this Contract and any aspect thereof.

13.15   Waiver. 

No delay or omission to exercise any right or power accruing upon any default,
omission, or failure of performance hereunder shall impair any right or power or
shall be construed to be a waiver thereof, but any such right and power may be
exercised from time to time and as often as may be deemed expedient.  No waiver,
amendment, release, or modification of this Contract shall be established by
conduct, custom, or course of dealing and all waivers must be in writing and
signed by the waiving party.

13.16   Attorneys' Fees. 

In the event either party hereto commences litigation or arbitration against the
other to enforce its rights hereunder, the substantially [local counsel issue]
prevailing party in such litigation shall be entitled to recover from the other
party its reasonable attorneys' fees and expenses incidental to such litigation
and arbitration, including the cost of in-house counsel and any appeals.

13.17   Time Zone/Time Periods. 

Any reference in this Contract to a specific time shall refer to the time in the
time zone where the Property is located.  (For example, a reference to 3:00 p.m.
refers to 3:00 p.m. MST if the Property is located in Denver, Colorado.)  Should
the last day of a time period fall on a weekend or legal holiday, the next
Business Day thereafter shall be considered the end of the time period.

13.18   1031 Exchange. 

Seller and Purchaser acknowledge and agree that the purchase and sale of the
Property may be part of a tax-free exchange for either Purchaser or Seller
pursuant to Section 1031 of the Code, the regulations promulgated thereunder,
revenue procedures, pronouncements and other guidance issued by the Internal
Revenue Service.  Each party hereby agrees to cooperate with each other and take
all reasonable steps on or before the Closing Date to facilitate such exchange
if requested by the other party, provided that (a) no party making such
accommodation shall be required to acquire any substitute property, (b) such
exchange shall not affect the representations, warranties, liabilities and
obligations of the parties to each other under this Contract, (c) no party
making such accommodation shall incur any additional cost, expense or liability
in connection with such exchange (other than expenses of reviewing and executing
documents required in connection with such exchange), and (d) no dates in this
Contract will be extended as a result thereof, except as specifically provided
herein.  Notwithstanding anything in this Section 13.18 to the contrary, Seller
shall have the right to extend the Closing Date (as extended pursuant to the
second sentence of Section 5.1) for up to 30 days in order to facilitate a tax
free exchange pursuant to this Section 13.18, and to obtain all documentation in
connection therewith.

13.19   No Personal Liability of Officers, Trustees or Directors. 

Purchaser acknowledges that this Contract is entered into by Seller which is a
Massachusetts limited partnership, and Purchaser agrees that none of Seller's
Indemnified Parties shall have any personal liability under this Contract or any
document executed in connection with the transactions contemplated by this
Contract.  Seller acknowledges that this Contract is entered into by Purchaser
which is a Alabama corporation, and Seller agrees that none of Purchaser, or
Purchaser’s partners, managers, members, employees, officers, directors,
trustees, shareholders, counsel, representatives, or agents shall have any
personal liability under this Contract or any document executed in connection
with the transactions contemplated by this Contract.

13.20   ADA Disclosure. 

Purchaser acknowledges that the Property may be subject to the federal Americans
With Disabilities Act (the “ADA”) and the federal Fair Housing Act (the “FHA”). 
The ADA requires, among other matters, that tenants and/or owners of “public
accommodations” remove barriers in order to make the Property accessible to
disabled persons and provide auxiliary aids and services for hearing, vision or
speech impaired persons.  Seller makes no warranty, representation or guarantee
of any type or kind with respect to the Property's compliance with the ADA or
the FHA (or any similar state or local law), and Seller expressly disclaims any
such representations.

13.21   No Recording. 

Purchaser shall not cause or allow this Contract or any contract or other
document related hereto, nor any memorandum or other evidence hereof, to be
recorded or become a public record without Seller's prior written consent, which
consent may be withheld at Seller's sole discretion.  If Purchaser records this
Contract or any other memorandum or evidence thereof, Purchaser shall be in
default of its obligations under this Contract.  Purchaser hereby appoints
Seller as Purchaser's attorney-in-fact to prepare and record any documents
necessary to effect the nullification and release of the Contract or other
memorandum or evidence thereof from the public records.  This appointment shall
be coupled with an interest and irrevocable.

13.22   Relationship of Parties. 

Purchaser and Seller acknowledge and agree that the relationship established
between the parties pursuant to this Contract is only that of a seller and a
purchaser of property.  Neither Purchaser nor Seller is, nor shall either hold
itself out to be, the agent, employee, joint venturer or partner of the other
party.

13.23   AIMCO Marks. 

Purchaser agrees that Seller, the Property Manager or AIMCO, or their respective
affiliates, are the sole owners of all right, title and interest in and to the
AIMCO Marks (or have the right to use such AIMCO Marks pursuant to license
agreements with third parties) and that no right, title or interest in or to the
AIMCO Marks is granted, transferred, assigned or conveyed as a result of this
Contract.  Purchaser further agrees that Purchaser will not use the AIMCO Marks
for any purpose.

13.24   Non-Solicitation of Employees. 

Prior to the expiration of the Feasibility Period, Purchaser acknowledges and
agrees that, without the express written consent of Seller, neither Purchaser
nor any of Purchaser's employees, affiliates or agents shall solicit any of
Seller's employees or any employees located at the Property (or any of Seller's
affiliates' employees located at any property owned by such affiliates) for
potential employment.

13.25   Survival. 

Except for (a) all of the provisions of this Article XIII (other than Section
13.18); (b) Sections 2.3, 3.3, 3.4, 3.5, 5.4, 5.5, 6.2, 6.3, 6.5, 9.1, 11.4, and
14.2; (c) any other provisions in this Contract, that by their express terms
survive the termination of this Contract or the Closing; and (d) any payment or
indemnity obligation of Purchaser under this Contract (the foregoing (a), (b),
(c) and (d) referred to herein as the “Survival Provisions”), none of the terms
and provisions of this Contract shall survive the termination of this Contract,
and if the Contract is not so terminated, all of the terms and provisions of
this Contract (other than the Survival Provisions, which shall survive the
Closing) shall be merged into the Closing documents and shall not survive
Closing.

13.26   Multiple Purchasers. 

As used in this Contract, the term “Purchaser” includes all entities acquiring
any interest in the Property at the Closing, including, without limitation, any
assignee(s) of the original Purchaser pursuant to Section 13.3 of this
Contract.  In the event that “Purchaser” has any obligations or makes any
covenants, representations or warranties under this Contract, the same shall be
made jointly and severally by all entities being a Purchaser hereunder. 

13.27   WAIVER OF JURY TRIAL. 

THE PARTIES HERETO WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY ON ANY MATTER ARISING OUT OF OR IN
ANY WAY CONNECTED WITH THIS CONTRACT.

Article XIV
LEAD–BASED PAINT DISCLOSURE

14.1     Disclosure. 

Seller and Purchaser hereby acknowledge delivery of the Lead Based Paint
Disclosure attached as Exhibit H hereto. 

14.2     Consent Agreement. 

Testing (the “Testing”) has been performed at the Property with respect to
lead-based paint.  Law Engineering and Environmental Services, Inc. performed
the Testing and reported its findings in the Lead Based Paint Inspection Survey
dated May 14, 2001, a copy of which will be provided to Purchaser as part of the
Materials (the “Report”).  The Report certifies the Property as lead-based paint
free.  By execution hereof, Purchaser acknowledges receipt of a copy of the
Report, the Lead-Based Paint Disclosure Statement attached hereto as Exhibit H,
and acknowledges receipt of that certain Consent Agreement (the “Consent
Agreement”) by and among the United States Environmental Protection Agency
(executed December 19, 2001), the United States Department of Housing and Urban
Development (executed January 2, 2002), and AIMCO (executed December 18, 2001). 
Because the Property has been certified as lead based paint free, Seller is not
required under the Consent Agreement to remediate or abate any lead-based paint
condition at the Property prior to the Closing.  Purchaser acknowledges and
agrees that (1) after Closing, Purchaser and the Property shall be subject to
the Consent Agreement and the provisions contained herein related thereto and
(2) that Purchaser shall not be deemed to be a third party beneficiary to the
Consent Agreement.

[Remainder of Page Intentionally Left Blank]


            NOW, THEREFORE, the parties hereto have executed this Contract as of
the date first set forth above.

 

Seller:

 

HCW Pension Real Estate Fund Limited Partnership, a Massachusetts limited
partnership

 

By:       HCW GENERAL PARTNER, LIMITED PARTNERSHIP, a Texas limited partnership,
its general partner

 

By:       IH, INC., a Delaware corporation,

its general partner

 

 

By: /s/John Bezzant

Name:  John Bezzant

Title:  Executive Vice President

 

 

Purchaser:

 

CAPSTONE DEVELOPMENT CORP.,

an Alabama corporation

 

By:  /s/Michael A. Mouron

Name:  Michael A. Mouron

Title:  President